Citation Nr: 1823522	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-27 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee meniscal tear.  

2.  Entitlement to an initial compensable rating for left knee limited extension.  

3.  Entitlement to an initial rating in excess of 20 percent for right shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1992 and October 1997 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.  The Veteran withdrew his request for a hearing.

In an April 2017 rating decision, the RO increased the Veteran's initial rating for his left knee meniscal tear from noncompensable to 10 percent and granted a separate noncompensable rating for left knee limited extension effective April 11, 2017.  In addition, the RO increased the Veteran's initial rating for his right shoulder disability from noncompensable to 20 percent.  The Veteran is presumed to seek higher rating for all service-connected symptomatology of the left knee and right shoulder.  The compensable ratings are in effect from October 1, 2011, the day after separation from service.


FINDINGS OF FACT

1.  The Veteran's left knee meniscal tear was manifested by flexion limited at most to 110 degrees with pain; the left knee disability is not manifested by other symptoms other than pain.  

2.  The Veteran's left knee limited extension was manifested by extension limited at most to 5 degrees with pain.  

3.  The Veteran's right shoulder disability was manifested by limitation of motion at shoulder level.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a left knee meniscal tear have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5258, 5259 (2017).

2.  The criteria for a compensable initial rating for left knee limited extension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).  

3.  The criteria for an initial disability rating in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal as to the claim, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided with a VA examinations regarding his claims in May 2011 and April 2017.  The Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.  


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.§1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A.  Left Knee 

The Veteran's left knee medial meniscus tear is rated at 10 percent disabling under 38 C.F.R. § 4.71a, DC 5260.  The Veteran's limited extension is rated at a noncompensable evaluation under DC 5261.  

Diagnostic Code 5260 provides a 10 percent rating when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides a 10 percent rating when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2017).

Turning to the relevant evidence, the Veteran underwent a VA examination in a May 2011.  The Veteran reported constant daily pain and stiffness.  He did not have flare-ups with pain or incapacitating episodes of pain.  His flexion was to 140 degrees and extension to 0 degrees.  The examiner found there was no significant effect on his daily activities.  

An April 2017 MRI showed no significant bone, joint, or soft tissue abnormality.  

In April 2017, a VA examiner diagnosed with a left knee meniscal tear and arthritis.  Flexion and extension were 5 to 110 degrees, with pain on flexion and extension that did not cause functional loss.  There was evidence of pain with weight bearing.  The examiner noted there were no factors that contributed to functional loss.  There was no reduction in muscle strength.  The Veteran reported increased pain with weather changes and popping noises.  

The Board's review of the last VA examination of record reveals that it provides sufficient evidence to evaluate the overall functional impairment of the knee when also considering the Veteran's responses and the lay evidence of record.  

Meniscal Tear

The Veteran's left knee meniscal tear is rated at 10 percent disabling under DC 5260.  

On review of the evidence, the Board finds that a 10 percent rating is appropriate.  His flexion was limited 110 degrees at most.  See April 2017 Examination report.  While the left knee shows limited flexion, the flexion is not limited enough to warrant a 45 rating under Diagnostic Code 5260, i.e., flexion is not limited to at least 20 degrees.  

The Board has carefully considered whether a separate rating is warranted under any other diagnostic code, to include under Diagnostic Codes 5258, 5259.  Although the Veteran has made reference to popping, the competent medical evidence of record, to include the VA examinations of record, reveal that the symptom causing functional limitation is pain.  The competent evidence of record weighs against a finding of separate symptomatology, other than pain, that would warrant a compensable rating under any other Diagnostic Code, to include those specific to cartilage impairment.  In this regard, the Board acknowledges that separate symptoms may be rating under separate Diagnostic Codes for the knee.

Limited Extension

The Veteran's left knee limited extension is rated noncompensable under DC 5261.  

On review of the evidence, the Board finds that a noncompensable rating is appropriate.  His extension was limited 5 degrees at most.  See April 2017 Examination report.  While the left knee shows limited extension, the extension is not limited enough to warrant a 10 rating under Diagnostic Code 5261, i.e., extension is not limited to at least 20 degrees.  

In this regard, the Board has fully considered the Veteran's lay testimony and the medical evidence of record.  The Board has also considered the lay and medical evidence, to include all evidence of functional loss, and finds that is does not support ratings in excess of those currently granted.  In April 2017, the Veteran reported that his pain averaged 7-8/10.  He did not report any flare-ups. The Veteran experienced moderate pain in non-weight bearing positions.  Although he stated that he heard a popping sound, but there was no evidence of subluxation or instability.  

Although there was evidence of some functional loss, there was no showing of additional functional loss due to DeLuca, Mitchell, Correia, and Sharp factors to warrant a higher rating.  The Board finds that his functional impairment due to pain has been addressed by the 10 percent rating assigned for a meniscal tear and noncompensable rating assigned for limited extension.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The evidence shows that the Veteran experienced painful motion in the knee; however, it did not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds the evidence indicates that the Veteran's functional range of motion remains is not greater than that which would support a higher rating.  

Related to the Mitchell criteria factors, the examiner opined that there was evidence that pain (but not weakness, fatigability or incoordination) could significantly limit functional ability during flare-ups or when the joint is used repeatedly but that an estimate of the additional loss of range of motion would call for speculation.  

Based on this medical and lay evidence of record, the Board finds that a 10 percent rating is warranted for the left knee meniscal tear and a noncompensable rating is warranted for the left knee limited extension.  
B.  Right Shoulder

The Veteran's right shoulder is rated as 20 percent disabling under DC 5010-5201. 

DC 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under DC 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a , DCs 5003, 5010.  

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major (or minor extremity) warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of the major arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees in the major extremity, the disability is rated at 40 percent.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

During a May 2011 VA examination, the Veteran reported that since his in-service injury he had constant dull pain and stiffness.  He did not have any flare-ups.  The Veteran denied swelling, weakness, or discoloration.  His flexion was to 150 degrees, abduction to 125 degrees, internal rotation to 75 degrees, and external rotation to 90 degrees.  There was no evidence of pain or additional limitations after repetitive motion.  The examiner found there was no significant effect on his daily activities.  

The April 2017 VA examiner diagnosed a shoulder strain with tendonitis, rotator cuff tear with degenerative hypertrophy.  The examination showed flexion was to 150 degrees, abduction to 160 degrees, internal rotation to 90 degrees, and external rotation to 55 degrees.  The examiner noted his range of motion limited overhead activities and lifting.  There was pain that caused functional loss and evidence of pain with weight bearing.  The Veteran had moderate pain on palpation.  He could perform repetitive use testing without additional functional loss.  The examiner was unable to determine the Veteran's loss of range of motion without resorting to speculation.  

The Board's review of the last VA examination of record reveals that it provides sufficient evidence to evaluate the overall functional impairment of the shoulder when also considering the Veteran's responses and the lay evidence of record.  

On review of the evidence, the Board finds that a 20 percent rating is appropriate.  Right shoulder motion has been, at worst, limited to 150 degrees with pain, stiffness, and weakness upon repetitive use.  His right arm motion is not shown to be limited to midway between the side and shoulder level (45 degrees), or worse, at any time during the rating period to support a higher rating.  There is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204 -07.  In this case, the evidence shows that the right shoulder disability causes pain on motion, pain with weight bearing, and difficulty with overhead activities.

The Board has considered other Diagnostic Codes that evaluate shoulder disabilities, but find that do not provide a basis for a higher rating based on the lay and medical evidence of record.

In this regard, the Board has fully considered the Veteran's lay testimony and the medical evidence of record.  The Board has also considered the lay and medical evidence, to include all evidence of functional loss, and finds that is does not support ratings in excess of those currently granted.  In April 2017, the Veteran reported that his pain averaged 9/10, which was constant sharp pain.  He experienced functional loss in the form of not being able to pick up his grandchildren, difficulty sleeping on his side, and not performing exercises that rely on both arms, such as push-ups, pull-ups, and heavy weightlifting.  The evidence, however, does not provide a basis for finding that the Veteran's functional limitations are greater than those contemplated by the current rating.  In this regard, the 20 percent rating contemplates pain and difficulty with overhead activities.


ORDER

An initial rating in excess of 10 percent for a left knee disability is denied.  

An initial rating compensable rating for left knee limited extension is denied.  

An initial rating in excess of 20 percent for a right shoulder disability is denied.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


